591 F.2d 752
192 U.S.App.D.C. 143, Energy Mgt. P 26,133,4 Media L. Rep. 2553
GINSBURG, FELDMAN & BRESS, Appellant,v.FEDERAL ENERGY ADMINISTRATION.
No. 76-1759.
United States Court of Appeals,District of Columbia Circuit.
Argued En Banc April 6, 1978.Decided Oct. 31, 1978.

James Hamilton, Washington, D.C., with whom David Ginsburg and Fred W. Drogula, Washington, D.C., were on the brief, for appellant.
Michael Kimmel, Atty., Dept. of Justice, Washington, D.C., with whom Earl J. Silbert, U. S. Atty., Rex E. Lee, Asst. Atty. Gen., Barbara Allen Babcock, Asst. Atty. Gen., Leonard Schaitman and John K. Villa, Attys., Dept. of Justice, Washington, D.C., were on the brief, for appellee.
Before WRIGHT, Chief Judge, and BAZELON, McGOWAN, TAMM, ROBINSON, MacKINNON, ROBB and WILKEY, Circuit Judges.
JUDGMENT
This cause came on to be heard by the court on the record on appeal from the United States District Court for the District of Columbia, and briefs were filed herein by the parties and the cause was argued by counsel before the court sitting en banc.
PER CURIAM:


1
The judgment of the District Court is affirmed by an equally divided court.


2
LEVENTHAL, Circuit Judge, took no part in the decision of this case.